
	
		II
		111th CONGRESS
		2d Session
		S. 3659
		IN THE SENATE OF THE UNITED STATES
		
			July 27, 2010
			Ms. Collins (for herself
			 and Mrs. Murray) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To reauthorize certain port security programs, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the SAFE Port Reauthorization
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Port security grants.
					Sec. 3. Extension of port security programs.
					Sec. 4. Customs-Trade Partnership Against
				Terrorism.
					Sec. 5. Recognition of other countries’ trusted shipper
				programs.
					Sec. 6. Secure Freight Initiative.
					Sec. 7. America’s Waterway Watch
				Program.
					Sec. 8. Research, development, test, and evaluation efforts in
				furtherance of maritime and cargo security.
					Sec. 9. Coast Guard Port Assistance Program.
				
			2.Port security
			 grantsSection 70107(l) of
			 title 46, United States Code, is amended to read as follows:
			
				(l)Authorization
				of appropriationsThere are authorized to be appropriated
				$400,000,000 for each of the fiscal years 2010 through 2015 to carry out this
				section.
				.
		3.Extension of
			 port security programs
			(a)Automated
			 Targeting SystemSection 203(g) of the
			 SAFE Port Act (6 U.S.C. 943(g))
			 is amended by striking paragraphs (1) through (3) and inserting the
			 following:
				
					(1)$32,560,000 for
				fiscal year 2010;
					(2)$32,565,000 for
				fiscal year 2011;
					(3)$33,475,000 for
				fiscal year 2012;
					(4)$34,500,000 for
				fiscal year 2013;
					(5)$35,550,000 for
				fiscal year 2014; and
					(6)$36,580,000 for
				fiscal year
				2015.
					.
			(b)Container
			 Security InitiativeSection 205(m) of the
			 SAFE Port Act (6 U.S.C. 945(m))
			 is amended by striking paragraphs (1) through (3) and inserting the
			 following:
				
					(1)$162,000,000 for
				fiscal year 2010;
					(2)$166,860,000 for
				fiscal year 2011;
					(3)$171,865,000 for
				fiscal year 2012;
					(4)$177,000,000 for
				fiscal year 2013;
					(5)$182,330,000 for
				fiscal year 2014; and
					(6)$187,800,000 for
				fiscal year
				2015.
					.
			(c)Customs-Trade
			 Partnership Against TerrorismSection 223(a) of the
			 SAFE Port Act (6 U.S.C. 973(a))
			 is amended by striking paragraphs (1) through (3) and inserting the
			 following:
				
					(1)$62,600,000 for
				fiscal year 2010;
					(2)$64,500,000 for
				fiscal year 2011;
					(3)$66,400,000 for
				fiscal year 2012;
					(4)$68,400,000 for
				fiscal year 2013;
					(5)$70,500,000 for
				fiscal year 2014; and
					(6)$72,500,000 for
				fiscal year
				2015.
					.
			4.Customs-Trade
			 Partnership Against Terrorism
			(a)Unannounced
			 inspectionsSection 217(a) of
			 the SAFE Port Act (6 U.S.C.
			 967(a)) is amended—
				(1)by striking If at any time
			 and inserting the following:
					
						(1)Failure to meet
				requirementsIf at any
				time
						;
				and
				(2)by inserting after paragraph (1), as
			 redesignated, the following:
					
						(2)Unannounced
				inspectionsThe Secretary, acting through the Commissioner, may
				conduct an unannounced inspection of a C-TPAT participant’s security measures
				and supply chain security practices if the Commissioner determines, based on
				previously identified deficiencies in security measures and supply chain
				security practices of the C-TPAT participant, that there is a significant
				likelihood that such an inspection would assist in confirming the security
				measures in place and further the validation
				process.
						.
				(b)Tier 2
			 ParticipantsSection 215(b) of the SAFE Port Act (6 U.S.C.
			 965(b)) is amended—
				(1)by striking
			 and at the end of paragraph (2);
				(2)by striking the
			 period at the end of paragraph (3) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(4)voluntary
				training on supply chain
				security.
						.
				(c)Additional
			 trade benefitsSection 216 of the
			 SAFE Port Act (6 U.S.C. 966) is
			 amended—
				(1)in subsection
			 (c)—
					(A)in paragraph (3),
			 by striking and at the end;
					(B)in paragraph (4),
			 by striking and at the end;
					(C)in paragraph (5),
			 by striking the period at the end and inserting a semicolon; and
					(D)by adding at the
			 end the following:
						
							(6)voluntary
				training on supply chain security; and
							(7)increased
				information sharing on the security threats described in subsection
				(d).
							;
				and
					(2)by striking
			 subsection (d) and inserting the following:
					
						(d)Private sector
				information sharing on security threats
							(1)In
				generalThe Secretary shall establish a program to promote
				sharing information with Tier 3 participants and other private entities
				regarding—
								(A)potential
				vulnerabilities, attacks, and exploitations of the international supply chain;
				and
								(B)means and methods
				of preventing, responding to, and mitigating consequences from the
				vulnerabilities, attacks, and exploitations described in subparagraph
				(A).
								(2)ContentsThe
				program established under paragraph (1) shall include—
								(A)the creation of
				classified and unclassified means of accessing information that may be used by
				appropriately cleared personnel and that will provide, as appropriate, ongoing
				situational awareness of the security of the international supply chain;
				and
								(B)the creation of
				guidelines to establish a mechanism by which owners and operators of
				international supply chain infrastructure may report actual or potential
				security
				breaches.
								.
				5.Recognition of
			 other countries’ trusted shipper programsSection 218 of the
			 SAFE Port Act (6 U.S.C. 968) is
			 amended by adding at the end the following:
			
				(j)Recognition of
				other countries’ trusted shipper programsNot later than 30 days before entering into
				an agreement between the United States and a foreign government providing for
				mutual recognition of supply chain security programs, which would result in the
				awarding of benefits described in section 214, 215, or 216 of the SAFE Port
				Act, the Secretary of Homeland Security shall—
					(1)notify Congress of the proposed terms of
				such agreement; and
					(2)determine, in consultation with the
				Commissioner, Customs and Border Protection, that the foreign government’s
				supply chain security program provides an equivalent level of supply chain
				security as provided by the Customs-Trade Partnership Against
				Terrorism.
					.
		6.Secure Freight
			 InitiativeSection 232(b) of
			 the SAFE Port Act (6 U.S.C.
			 982(b)) is amended—
			(1)in paragraph (1), by striking A
			 container and inserting Except as provided under paragraph (10),
			 a container; and
			(2)by adding at the
			 end the following:
				
					(10)WaiverThe
				Secretary may waive the application of paragraph (1) if the Secretary certifies
				to Congress that—
						(A)C-TPAT
				revalidations are occurring at least once every 4 years;
						(B)the Container
				Security Initiative has been implemented and is in operation at all high-risk
				foreign ports;
						(C)100 percent of
				cargo containers originating outside the United States undergo a screening to
				identify high-risk containers;
						(D)100 percent of
				the containers that have been identified as high-risk are scanned or searched
				before entering the United States; and
						(E)the additional
				data elements required to be submitted to the Department under section 203 to
				identify high-risk cargo have improved the capabilities of the Automated
				Targeting System, based on empirical evidence of seizures of illegal narcotics
				and dangerous
				materials.
						.
			7.America’s
			 waterway watch program
			(a)EstablishmentThe
			 Secretary of Homeland Security shall establish a national maritime homeland
			 security outreach and awareness program to be known as the America’s Waterway
			 Watch Program (referred to in this section as the Program). The
			 program shall—
				(1)encourage the
			 public and industry to recognize and report suspected terrorist activity or
			 suspicious behavior against a vessel, facility, port, or waterway; and
				(2)promote voluntary
			 reporting of such activity or behavior.
				(b)PurposeThe
			 Program shall be to promote voluntary reporting of activities that indicate
			 that a person may be preparing to engage or is engaging in a violation of law
			 relating to a threat or act of terrorism against a vessel, facility, port, or
			 waterway.
			(c)ComponentsThe
			 Program shall—
				(1)consist of a
			 network of individuals, agencies, and community-based organizations to—
					(A)encourage the
			 public and industry to recognize and report a covered activity (as defined in
			 subsection (g));
					(B)promote voluntary
			 reporting of such activity; and
					(C)enhance the
			 situational awareness within the Nation’s ports and waterways;
					(2)be conducted in
			 cooperation with Federal, State, and local law enforcement agencies, to the
			 extent practicable; and
				(3)include education
			 in—
					(A)observing and
			 reporting on covered activities; and
					(B)sharing such
			 reports and coordinating the response to such activities by Federal, State, and
			 local law enforcement agencies.
					(d)Voluntary
			 participationParticipation in the Program—
				(1)shall be
			 voluntary;
				(2)shall not be a
			 prerequisite to eligibility for, or receipt of, any other service or assistance
			 from, or to participation in, any other program; and
				(3)shall not require
			 disclosure of information regarding the individual reporting covered activities
			 or, for proprietary purposes, the location of such individual.
				(e)Immunity
				(1)Immunity for
			 reports of suspected terrorist activity or suspicious behavior and
			 response
					(A)In
			 generalAny individual who, in good faith and based on
			 objectively reasonable suspicion, makes, or causes to be made, a voluntary
			 report of covered activity to an authorized official shall be immune from civil
			 liability under Federal, State, and local law for such report.
					(B)False
			 reportsSubparagraph (A) shall not apply to any report
			 that—
						(i)the
			 individual knew to be false; or
						(ii)was made with
			 reckless disregard for the truth at the time that individual made the
			 report.
						(2)Immunity for
			 response
					(A)In
			 generalAny authorized official who observes, or receives a
			 report of, a covered activity and takes reasonable action in good faith to
			 respond to such activity shall have qualified immunity from civil liability for
			 such action, consistent with the applicable law of the relevant jurisdiction.
			 An authorized official not entitled to assert the defense of qualified immunity
			 shall be immune from civil liability under Federal, State, and local law if
			 such authorized official takes reasonable action, in good faith, to respond to
			 the reported activity.
					(B)Savings
			 provisionNothing in this paragraph may be construed to—
						(i)affect the
			 ability of any authorized official to assert any defense, privilege, or
			 immunity that would otherwise be available under applicable law; or
						(ii)affect any such
			 defense, privilege, or immunity.
						(3)Attorney fees
			 and costsAny individual or authorized official granted immunity
			 from civil liability under this section shall be entitled to recover from the
			 plaintiff all reasonable costs and attorney fees.
				(4)Exemption for
			 FOIAA report regarding a covered activity made under this
			 section shall not be subject to disclosure under section 552 of title 5, United
			 States Code (commonly referred to as the Freedom of Information Act).
				(f)Coordination
				(1)In
			 generalThe Secretary of Homeland Security shall—
					(A)coordinate the
			 Program with similar critical infrastructure suspicious activity reporting
			 programs within the Department of Homeland Security; and
					(B)identify best
			 practices from such programs, including how to provide feedback to those that
			 report suspicious activities.
					(2)ConsultationThe
			 Secretary of Homeland Security shall, in developing the Program, consult with
			 representatives of the recreational boating community and commercial fishing
			 and vessel operators to foster long-term participation and success of the
			 Program.
				(3)ReportNot
			 later than January 1 of each year, the Secretary shall submit a report that
			 describes the coordination of the Program and similar critical infrastructure
			 suspicious activity reporting programs within the Department of Homeland
			 Security to—
					(A)the Committee on
			 Homeland Security and Governmental Affairs of the Senate; and
					(B)the Committee on
			 Homeland Security of the House of Representatives.
					(g)DefinitionsIn
			 this section:
				(1)Act of
			 terrorismThe term act of terrorism has the meaning
			 given the term in section 3077 of title 18, United States Code.
				(2)Authorized
			 officialThe term authorized official means—
					(A)any employee or
			 agent of a vessel, facility, port, or waterway or other person with
			 responsibilities relating to the security of such systems;
					(B)any officer,
			 employee, or agent of the Department of Homeland Security, the Department of
			 Transportation, or the Department of Justice with responsibilities relating to
			 the security of vessels, facilities, ports, or waterways; and
					(C)any Federal,
			 State, or local law enforcement officer.
					(3)Covered
			 activityThe term covered activity means any
			 suspicious transaction, activity, or occurrence that—
					(A)involves, or is
			 directed against, a vessel or facility; and
					(B)indicates that an
			 individual may be preparing to engage, or is engaging, in a violation of law
			 relating to—
						(i)a
			 threat to a vessel, facility, port, or waterway; or
						(ii)an
			 act of terrorism.
						(4)FacilityThe
			 term facility has the meaning given the term in section 70101(2)
			 of title 46, United States Code.
				(h)Authorization
			 of appropriationsThere is authorized to be appropriated, for
			 each of the fiscal years 2010 through 2014, $3,000,000, which shall—
				(1)be used to carry
			 out this section; and
				(2)remain available
			 until expended.
				8.Research,
			 development, test, and evaluation efforts in furtherance of maritime and cargo
			 security
			(a)In
			 generalThe Secretary of Homeland Security shall—
				(1)direct research,
			 development, testing, and evaluation efforts in furtherance of maritime and
			 cargo security;
				(2)coordinate with
			 public and private sector entities to develop and test technologies, and
			 process innovations in furtherance of these objectives; and
				(3)evaluate such
			 technologies.
				(b)CoordinationThe
			 Secretary, in coordination with the Under Secretary for Science and Technology,
			 the Assistant Secretary for Policy, the Commandant of the Coast Guard, the
			 Commissioner of U.S. Customs and Border Protection, the Chief Financial
			 Officer, and the heads of other appropriate offices or entities of the
			 Department of Homeland Security (referred to in this section as the
			 Department), shall ensure that—
				(1)research,
			 development, testing, and evaluation efforts funded by the Department in
			 furtherance of maritime and cargo security are coordinated within the
			 Department and with other appropriate Federal agencies to avoid duplication of
			 efforts; and
				(2)the results of
			 such efforts are shared throughout the Department and with other Federal,
			 State, and local agencies, as appropriate.
				(c)Demonstration
			 projectThe Secretary, through the Under Secretary for Science
			 and Technology shall—
				(1)conduct a
			 demonstration project to determine the feasibility of using composite cargo
			 conveyances for all transportation modes to improve maritime and cargo
			 security; and
				(2)submit a report
			 to Congress on the feasibility of using composite cargo conveyances for all
			 transportation modes to improve maritime and cargo security.
				(d)Authorization
			 of appropriations
				(1)In
			 generalIn addition to any amounts otherwise appropriated to the
			 Directorate for Science and Technology and other components of the Department,
			 there are authorized to be appropriated, to carry out the demonstration project
			 described in subsection (c)—
					(A)$10,000,000 for
			 fiscal year 2011;
					(B)$10,000,000 for
			 fiscal year 2012; and
					(C)$5,000,000 for
			 fiscal year 2013.
					(2)AvailabilityAmounts
			 appropriated pursuant to paragraph (1) shall remain available until
			 expended.
				9.Coast Guard Port
			 Assistance Program
			(a)In
			 generalSection 70110 of title 46, United States Code, is amended
			 by adding at the end the following new subsection:
				
					(f)Coast guard
				port assistance program
						(1)In
				generalThe Secretary—
							(A)in consultation
				with the Secretary of State, may provide technical advice, training, or support
				to a government of a foreign country with jurisdiction over, or control of, a
				port or facility or the owner or operator of such port or facility; and
							(B)with the
				concurrence of the Secretary of State, may lend, lease, donate, or otherwise
				provide equipment to such government or such owner or operator to assist the
				port or facility—
								(i)in meeting or
				exceeding—
									(I)applicable
				International Ship and Port Facility Security Code standards; or
									(II)standards
				established under section 70108, or
									(ii)in improving or
				enhancing maritime domain awareness, port security operations, or maritime
				security in collaboration with customs efforts.
								(2)ConditionsThe
				Secretary—
							(A)shall provide the
				assistance described in paragraph (1) based upon an assessment of the risks to
				the security of the United States and the inability of the owner or operator of
				the port or facility to meet or exceed the standards established by regulations
				pursuant to section 70108;
							(B)may not provide
				such assistance unless the port or facility has been subjected to a
				comprehensive port security assessment by the Coast Guard to validate foreign
				port or facility compliance with International Ship and Port Facility Security
				Code standards pursuant to section 70108; and
							(C)may not lend,
				lease, or otherwise provide equipment unless the Secretary has determined that
				such equipment is not required by the Coast Guard for the performance of its
				missions.
							.
			(b)Safety and
			 security assistance for foreign ports and facilitiesSection
			 70110(e)(1) of title 46, United States Code, is amended by striking the second
			 sentence and inserting the following: The Secretary shall establish a
			 program to utilize the assistance programs that are most capable of
			 implementing port security antiterrorism measures at ports and facilities in
			 foreign countries and territories of the United States that pose unique
			 security and safety threats to the United States..
			(c)Conforming
			 amendmentsSection 70110 of title 46, United States Code, is
			 amended—
				(1)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1), by inserting or facility after
			 port; and
					(B)in paragraph
			 (1)—
						(i)by
			 striking port, and inserting port or facility,;
			 and
						(ii)by
			 striking port; and inserting port or
			 facility;;
						(2)in subsection
			 (b)—
					(A)in the matter
			 preceding paragraph (1), by inserting or facility after
			 port;
					(B)in paragraph (1),
			 by inserting or facility after port each place it
			 appears; and
					(C)in paragraph (2),
			 by striking port. and inserting port or
			 facility.;
					(3)in subsection
			 (c), by striking port and inserting port or
			 facility;
				(4)in subsection
			 (d), by striking port. and inserting port or
			 facility.; and
				(5)in subsection
			 (e)—
					(A)in the first
			 sentence of paragraph (1), as so amended, by striking port
			 security and inserting port or facility security;
			 and
					(B)in paragraph
			 (2)—
						(i)in
			 the matter preceding subparagraph (A)—
							(I)by striking
			 port security and inserting port or facility
			 security; and
							(II)by striking
			 ports and inserting ports or facilities;
							(ii)in
			 subparagraph (A), by striking ports and inserting ports
			 or facilities;
						(iii)in subparagraph
			 (B), by striking ports; and inserting ports or
			 facilities;; and
						(iv)in
			 subparagraph (C), by striking ports. and inserting ports
			 or facilities..
						(d)Clerical
			 amendmentsChapter 701 of title 46, United States Code, is
			 amended—
				(1)in the chapter
			 analysis, by striking the item relating to section 70110 and inserting the
			 following:
					
						70110. Actions and
				assistance for foreign ports or facilities and United States
				territories..
					
				(2)in section
			 70110—
					(A)in the section
			 heading, by inserting And
			 facilities after ports; and
					(B)in subsection
			 (e), by inserting and
			 facilities after ports.
					
